              Case 1:19-po-00015 Document 1 Filed on 03/19/19 in TXSD Page 1 of 1
AO 91 (Rev. 5/95) Criminal Complaint




               UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                       BROWNSVILLE, TEXAS


            UNITED STATES OF AMERICA                                 Criminal Complaint

                           VS

            CAMPIS-Lopez, Emma                                      Case Number 1: 19 PO 015
            A201 729 580
I, the undersigned being duly sworn state the following is true and correct to the best
of my knowledge and belief. On or about March 17, 2019 in Cameron County, in the
SOUTHERN District of TEXAS, defendant, an alien, did

knowingly, willfully, and in violation of law attempt to gain illegal entry
into the United States by a willful concealment of a material fact and in
furtherance of such violation presented a United States Passport belonging
to someone else,

in violation of Title        8     United States Code, Section(s)              1325 (a)(3)              .

I further state that I am a(n)    Customs        and Border Protection Officer                 and that this
complaint is based on the following facts:

The defendant attempted to gain illegal entry into the United States through
the pedestrian primary lanes at the Brownsville & Matamoros International
Bridge in Brownsville, TX by falsely claiming to be a citizen of the United
States and presenting United States Passport bearing the name of Maria
Louisa Longoria to a Customs and Border Protection Officer. After further
inspection Customs and Border Protection Officers determined that the
document presented by the defendant does not belong to her and that the
defendant is a citizen and national of Mexico with no legal status to enter
or to be in the United States.

Continued on the attached sheet and made a part hereof:              :Yes              X :No


                                                                               /s/
                                                                    Signature of Complainant
                                                                      Armando Espinoza Jr.

Sworn to before me and subscribed in my presence,
March 18, 2019                             at                  BROWNSVILLE, Texas
Date                                                                  City and State




Ronald G. Morgan U.S. MAGISTRATE JUDGE                                                                      _
Name & Title of Judicial Officer                                    Signature of Judicial Officer
